IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAY T. JACOBS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-548

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 1, 2016.

An appeal from the Circuit Court for Liberty County.
Barbara K. Hobbs, Judge.

Nancy A. Daniels, Public Defender, Steven L. Seliger, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General, Jennifer J. Moore, Assistant Attorney General,
for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR, and OSTERHAUS, JJ., CONCUR.